DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:  “a controller configured to receive, from a host, commands associated with a plurality of zones, to change a priority order of the commands based on zone properties indicated by the host for the zones, and to execute the commands in the memory according to the changed priority order; wherein the controller is further configured to allocate from the memory a first set of resources and a second set of resources for each of the zones, the first set of resources of a respective zone satisfying the zone properties of the respective zone, and wherein the controller is further configured to execute one of the commands for the respective zone simultaneously in the first set of resources and the second set of resources.” 
Claim 9 recites the following limitations: “a controller configured to receive, from a host, commands associated with a plurality of zones, to allocate from the memory a plurality of zone resources based on zone properties indicated by the host for the zones, and to execute the commands in the zone resources; wherein the zone resources comprise a first set of resources and a second set of resources for each of the zones, the first set of resources of a respective zone satisfying the zone properties of the respective zone; and wherein the controller is further configured to execute one of the commands for the respective zone simultaneously in the first set of resources and the second set of resources.”
Claim 15 recites the following limitations:
“a controller configured to receive, from a host, commands associated with a plurality of zones, to allocate from the memory a plurality of zone resources based on zone properties indicated by the host for the zones, and to execute the commands in the zone resources; wherein the zone resources comprise a first set of resources and a second set of resources for each of the zones, the first set of resources of a respective zone satisfying the zone properties of the respective zone; and wherein the controller is further configured to execute one of the commands for the respective zone simultaneously in the first set of resources and the second set of resources.”
The prior art of record Brewer et al (U.S. 2006/0253621) teaches a host arranges I/O requests into priority groups, and sends the I/O requests to a controller in data storage system. Ish et al (U.S. 2018/0349285) teaches an apparatus and method for managing a plurality namespaces in a Non-Volatile Memory Express (NVMe) controller environment.
However, the prior art of record, alone or in combination, does not explicitly teaches the claimed limitations in claims 1, 9, and 15. Thus, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, 9, and 15, either in the prior art or existing case law.
Claims 2-8, 10-14, 16-20 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA D DOAN/            Primary Examiner, Art Unit 2133